Citation Nr: 0637796	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for low back strain with 
radiculopathy, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1960 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran provided testimony at a Travel 
Board hearing before the undersigned in June 2004.  A 
transcript of this hearing is of record.  This case was 
previously remanded by the Board in September 2004 and 
February 2006.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's low back strain with radiculopathy is 
manifested by some limitation of motion, no incapacitating 
episodes, and electrodiagnostic evidence of mild lumbar 
radiculopathy of the lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for low back strain with radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5015-5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a Diagnostic Code 5235-5243 
(effective from September 26, 2003).

2.  The criteria for a separate disability rating of 10 
percent for radiculopathy of the left lower extremity from 
September 23, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ .102, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2006).
3.  The criteria for a separate disability rating of 10 
percent for radiculopathy of the right lower extremity from 
September 23, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ .102, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the claims for 
increased ratings, the Board must examine whether the 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  The VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of various letters sent to the veteran in April 2001, April 
2002, November 2004, and April 2006.  The April 2002 letter, 
which was issued after the July 2001 rating decision, 
informed the veteran about the passage of the VCAA and also 
informed the veteran of what evidence was required to 
substantiate his claim for a higher disability rating and of 
his and VA's respective duties for obtaining evidence.  The 
letter informed the veteran that a VA examination may be 
scheduled if necessary and also requested that the veteran 
submit any pertinent evidence in his possession to the AOJ.  
In the November 2004 letter the RO, once more, requested that 
the veteran submit pertinent medical records and/or an 
authorization form so that VA may attempt to obtain his 
medical records.  Finally, in the April 2006 letter the RO 
informed the veteran of how VA determines disability ratings 
and effective dates.       

In the RO's VCAA letters, the veteran was not explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, in VCAA letters dated in April 2002, November 
2004, and April 2006, he was repeatedly advised of the types 
of evidence that could substantiate his claim and to ensure 
that VA receive any evidence that would support his claim.  
Logically, this would include any evidence in his possession.  
At the June 2004 Travel Board hearing, the veteran was asked 
whether there was any outstanding evidence that would support 
his claim.  He reported that there were outstanding VA 
medical treatment reports dated in May 2004 and June 2004.  
These records were subsequently obtained in August 2005.  In 
July 2006, he noted that he would be submitting a cervical 
MRI report within 60 days of his receipt of a supplemental 
statement of the case.  However, it was not received.  
Finally, in October 2005 correspondence the veteran stated 
that he had no new evidence to submit.  The Board is 
satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in which the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
As above, the April 2006 notice letter satisfies the 
requirements imposed under Dingess.   

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
the Board must now examine whether the duty to assist was 
satisfied.  The VCAA provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant VA 
medical records and obtaining a medical examination or 
opinion where such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(c)(2) and (d) (West 2002).  In 
the present case, the claims folder contains all available VA 
and private medical records.  The veteran was also afforded 
VA examinations in April 2001, November 2002, and April 2006.  
The veteran has not identified any other outstanding evidence 
to be obtained, and the record does not reflect any 
outstanding evidence.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.

Applicable Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2006).  

The veteran contends that his service-connected low back 
strain is more disabling than currently evaluated.  The 
veteran's low back strain disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (2002), the 
prior diagnostic code for lumbar strain.  During the pendency 
of this appeal, multiple revisions were made to the Schedule 
for Rating Disabilities for spine disorders.  Effective 
September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
DC 5293).  Furthermore, on August 26, 2003, the rating 
criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), DCs 
5235 to 5243).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Accordingly, the Board is generally required to 
review both the pre- and post-September 26, 2003, rating 
criteria to determine the proper evaluation for the veteran's 
disability.  If it is determined that the new criteria is 
more favorable, the new criteria may not be applied for the 
period prior to the revision.  See VAOPGCPREC 3-2000 (April 
10, 2000).  As limited by 38 U.S.C.A. § 5110(g) (West 2002), 
the effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.

Prior to September 23, 2002, postoperative, cured 
intervertebral disc syndrome warranted a zero disability 
rating, mild intervertebral disc syndrome warranted a 
10 percent disability rating, moderate with recurring attacks 
warranted a 20 percent disability rating, severe with 
recurring attacks and intermittent relief warranted a 
40 percent disability rating, and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warranted a 60 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Effective September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warranted a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warranted a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warranted a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warranted a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 
(2003).
  
Prior to September 26, 2003, for limitation of motion of the 
lumbar spine, a 40 percent rating was assigned when the 
limitation of motion was severe, a 20 rating percent was 
assigned when it was moderate, and a 10 percent rating was 
assigned when it was slight.  38 C.F.R. § 4.71a, DC 5292 
(2002).  For limitation of motion of the cervical spine a 30 
percent rating was assigned when the limitation of motion was 
severe, a 20 percent rating was assigned when it was 
moderate, and a 10 percent rating was assigned when it was 
slight.  38 C.F.R. § 4.71a, DC 5290 (2002).    

Also prior to September 26, 2003, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, lumbosacral strain was rated 
as 40 percent disabling if severe, with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating was 
warranted.  With characteristic pain on motion, a 10 percent 
rating was warranted.  With slight subjective symptoms only, 
a noncompensable (0 percent) rating was warranted.

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the General Rating Formula for Diseases and 
Injuries of the Spine a 100 percent evaluation is appropriate 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
appropriate for favorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent evaluation is appropriate 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237 (effective 
September 26, 2003).

Under the new Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243 (effective September 26, 
2003).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2) (2006).    

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

Applicable Evidence

Evidence relevant to the level of severity of the veteran's 
low back strain includes VA examinations dated in April 2001, 
November 2002, and April 2006.  During the April 2001 
examination the veteran stated that his back hurts "all the 
time."  He stated that the pain occasionally radiates to his 
lower extremities, usually from the lateral thigh to the 
knees, particularly if he is on his feet over half a day.  He 
denied numbness or tingling in the lower extremities with the 
exception of numbness in his left foot when he drives.  He 
complained of weakness, fatigability, and incoordination due 
to pain.  The examiner noted that the veteran's gait was 
normal while he was walking in the lobby of the building but 
that he had a slightly exaggerated limp on the left while in 
the exam room.  On physical examination he was able to rise 
up on heels and toes without difficulty or complaint of pain.  
There was no muscle spasm, no tenderness to palpation, no 
complaint of pain on midline percussion, seated straight leg 
raising negative bilaterally, and deep tendon reflexes 2+ and 
symmetric bilaterally.  Range of motion with some complaint 
of pain at the terminal degrees of motion was as follows:  
flexion to 85 degrees, extension to 25-30 degrees, and side 
bending to the right and left to 25 degrees each.   The 
impression was degenerative disc disease and degenerative 
joint disease of the lumbar spine.  The examiner also noted 
that there was an additional 5 to 10 degrees loss of flexion 
due to functional impairment rated as mild.  Diagnostic 
studies were ordered to see if there was any objective 
evidence of radiculopathy.  A hand-written note from the 
examiner in May 2001 shows no radiculopathy.   

During the November 2002 VA examination the veteran 
reiterated his earlier complaints.  The examiner noted that 
the veteran's gait was normal.  Upon physical examination the 
examiner noted that the veteran's paralumbar musculature was 
tender to palpation.  There was no muscle spasm.  There were 
some complaints of pain on midline percussion.  Deep tendon 
reflexes were  2+ for the patella and were 1+ for the 
Achilles, bilaterally.  Seated straight leg raising test was 
90 degrees for the right leg with some popliteal pulling and 
the left leg was negative.  Manual muscle strength testing 
was 5/5, including gastrocnemius, quadriceps, and 
dorsiflexion and plantar flexion of the ankle, right, and 
left.  There was no fatigue.  Range of motion with some 
complaint of pain at the terminal degrees of motion was as 
follows: forward flexion to 60 degrees, extension to 25 
degrees, and lateral bending to 10 degrees bilaterally.  The 
impression was degenerative disc disease and degenerative 
joint disease of the lumbar spine.  The examiner also noted 
that the functional impairment was moderate, with loss in 
degrees range of motion flexion to 30 degrees, side bending 
right and left 15 degrees each.  

In another November 2002 VA examination report the examiner 
reiterated the earlier findings and noted that the veteran 
has chronic lumbosacral spine strain.  Diagnostic studies 
were ordered to see if there was any objective evidence of 
radiculopathy.  A hand-written note from the examiner in 
April 2003 shows no radiculopathy. 

During the April 2006 VA examination the veteran reiterated 
his complaints of daily back pain and described the pain as a 
level six on a scale from one to ten.  He denied any prior 
surgery or treatment from a doctor within the past 12 months 
(no incapacitating episodes).  Upon physical examination the 
examiner noted a normal gait.  The paralumbar muscles were 
tender to palpation, left more than the right.  There were no 
muscle spasms.  The veteran complained of pain with midline 
percussion to lumbar spine.  Deep tendon reflexes were 2/4.  
On seated straight leg raising test the veteran was able to 
raise his right leg to 85 degrees with complaints of 
popliteal fossa and distal posterior thigh.  He was able to 
raise his left leg to 80 degrees, with complaints of pain of 
the posterior left thigh and lower back.  Manual muscle 
strength testing was 5/5.  Range of motion with some 
complaint of pain at the terminal degrees of motion was as 
follows: flexion to 65 degrees, extension to 15 degrees, side 
bending to 25 degrees (right) and 30 degrees (left), and 
rotation to 40 degrees (right) and 30 degrees (left).  There 
was no change with repeated flexion.  The impression was 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  Functional impairment was noted to be 
moderate and the examiner found no evidence of weakness, 
fatigability, or incoordination.  Diagnostic studies were 
ordered to see if there was any objective evidence of 
radiculopathy.  A hand-written note from the examiner showed 
mild lumbar radiculopathy.  The examiner opined that the 
veteran's mild lumbar radiculopathy was at least as likely as 
not related to the service-connected low back disorder and 
noted that there was no paralysis.       
   
Also of record are VA treatment notes dated from November 
1998 to May 2006.  These records reflect complaints of and 
treatment for lumbar pain and degenerative joint disease.           

Analysis

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent is not warranted 
for the orthopedic manifestations of the veteran's low back 
disorder.  First, the veteran's range of motion does not meet 
the criteria for a 40 percent rating under the current DC 
5237 as his forward flexion is greater than 30 degrees, both 
with pain and without pain.  Second, the veteran does not 
meet the criteria for a 40 percent rating under the pre-
September 26, 2003 DC 5295 as there is no indication of 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Third, the veteran does 
not meet the criteria for a 40 percent rating under the pre-
September 26, 2003 DC 5292 as there is no indication in the 
record of "severe" limitation of motion of the lumbar 
spine.  All symptomatology and limitations of motion noted on 
physical examination are characterized as mild or moderate.  
Fourth, there is no evidence of severe intervertebral disc 
syndrome with recurring attacks to warrant a 40 percent 
rating under the old DC 5293 (2002).  Finally, there is no 
evidence of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  In fact, during the April 2006 VA 
examination the veteran denied any incapacitating episodes.  
Thus, a 40 percent rating under either DC 5293 (2003) or DC 
5243 (effective September 29, 2003) is also not warranted.  

The Board also finds that the veteran has not demonstrated 
any additional functional loss to warrant an increased 
evaluation based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  
During the April 2006 VA examination the examiner found no 
weakness, fatigability, or incoordination.  Also, during the 
November 2002 VA examination the examiner found no fatigue.  
Finally, with regard to pain on motion, the veteran's current 
rating already takes into account any limitation of motion 
based on pain.  Thus, even when considering DeLuca the 
veteran is not entitled to a higher rating for his low back 
strain. 

The Board does find, however, that the veteran is entitled to 
separate ratings for the neurological aspects of his low back 
disability, i.e., the radiculopathy of the lower extremities 
associated with his low back.  Effective September 23, 2002, 
radiculopathy is rated under the provisions of 38 C.F.R. 
§ 4.124a, DC 8520 as analogous to impairment of the sciatic 
nerve.  Under DC 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, DC 
8520 (2006).  

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the lower extremities, 
consist primarily of pain radiating down each leg, with some 
weakness and numbness during flare ups.  These manifestations 
are compatible with no more than mild incomplete paralysis 
and warrant no more than a 10 percent evaluation for each 
leg.  In view of this, the Board finds that separate 
evaluations of 10 percent are warranted for the veteran's 
radiculopathy in each leg as of September 23, 2002.  There 
are no further objective manifestations of the neurological 
symptoms that would warrant a higher rating for either 
extremity.  




ORDER

A disability rating greater than 20 percent for orthopedic 
manifestations of low back strain is denied.  

Entitlement to a separate evaluation of 10 percent for 
radiculopathy of the left lower extremity is granted from 
September 23, 2002.  

Entitlement to a separate evaluation of 10 percent for 
radiculopathy of the right lower extremity is granted from 
September 23, 2002.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


